DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 34 is objected to because of the following informalities:  The claim does not end in a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-23 of U.S. Patent No. 11,179,875. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the patent anticipates claim 27 of the application.  Also, claim 27 of the application fully encompasses claim 11 of the patent.  Claim 27 of the application is broader as the claim does not recite that the mold portions are configured to engage shells.
Claim 35 of the application is broader than claim 17 of the patent in regards to the pouring of the filler material is not claimed, but also more detailed in regards to coupling of the base mold portion to a base shell.  Claim 17 of the patent anticipates claim 35 with the exception of coupling the base mold portion to a base shell; however, claim 17 of the patent recites coupling the first and second mold portions to base shells and it would have been obvious to one of ordinary skill in the art to couple the third mold member to an appropriate base as such a construction allows for articles of the same general size to be formed by merely substituting a different cavity mold portion to form a differently shaped article.  Such interchanging of mold cavity parts was well-known in the blow molding arts as clear from claim 17 of the patent.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,179,875 in view of Albrecht et al (2015/0037453 A1: figures 1-6 and paragraphs 3, 7, 10, 24, 28, 33, 34, 38, 54, 69 and claim 53). 
Claims 1-10 of the patent disclose all claimed features except for the mold parts being printed of a metallic material.
Albrecht et al disclose a method of forming a three-part mold comprising two mold inlays for mold halves and a mold inlay for a container base which together form a molding cavity, see paragraph 33.  The mold inlays can be divided into two parts, the functional mold inlay forming the cavity and another part to stabilize and/or affix the functional mold inlay otherwise known as a shell in the blow molding art.  Paragraph 34 discusses the inlay being separated into a cavity forming portion and a supporting portion.  The reference discloses a method of printing the mold inlays from metal, paragraph 10.  The incorporation of ducts for cooling fluids is designed into the print job for the mold parts, paragraph 24.
It would have been obvious to one of ordinary skill in the art to modify claim 1 of the patent by 3D printing the mold forming parts of metal as disclosed by Albrecht et al as such was  a well-known material for the 3D printing of blow mold parts.  One of ordinary skill in the art would expect the metal material to act as well or better than the material claimed in the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26 and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al.
Albrecht et al teach a method of forming a three-part mold comprising two mold inlays for mold halves and a mold inlay for a container base which together form a molding cavity, see paragraph 33.  The mold inlays can be divided into two parts, the functional mold inlay forming the cavity and another part to stabilize and/or affix the functional mold inlay otherwise known as a shell in the blow molding art.  Paragraph 34 discusses the inlay being separated into a cavity forming portion and a supporting portion.  The reference discloses a method of printing the mold inlays from metal, paragraph 10.  The incorporation of ducts for cooling fluids is designed into the print job for the mold parts, paragraph 24.  The individually printed parts are interchangeable as evidenced by claim 53 of the reference.  It is clear from the language regarding the inlays being formed of two pieces that the cavity forming inlay is coupled to the support inlay.  It is clear from the use of ALUMIDE ® that the mold thus printed will be capable of having an extended life time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/28/2022